DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comments
This Office Action is in response to the application filed on 09/02/20.  Examiner acknowledged that claims 1-18 are pending.
The information disclosure statement (IDS) submitted on 08/18/21, 09/02/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nobuhiko Sukenaga on 06/14/20.
The application has been amended as follows:
Claim(s):
Claim 3 ln6, replace “interference light” with --the interference light-- 

4. (Currently Amended) The plasma processing apparatus according to claim 1, wherein the surface of the optical path changing part is flat, and an angle between the surface of the optical path changing part and the central axis of the chamber is 45°.

5. (Currently Amended) The plasma processing apparatus according to claim 3, wherein the light emitted from the light projecting part of [[from]] the detection part toward the surface of the optical path changing part is incident at 45° on the surface of the optical path changing part, and reflects at 45°.

9. (Currently Amended) The plasma processing apparatus according to claim 3, wherein the surface of the optical path changing part is flat, and an angle between the surface of the optical path changing part and the central axis of the chamber is 45°.

10. (Currently Amended) The plasma processing apparatus according to claim 9, wherein the light emitted from the light projecting part of [[from]] the detection part toward the surface of the optical path changing part is incident at 45° on the surface of the optical path changing part, and reflects at 45°.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-18 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…a plasma generator provided outside the chamber and on a surface of the window…a detection part provided on a side surface side of the window, and facing the surface of the optical path changing part.…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-18 are allowed as being dependent on claim 1).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Lian (US 2020/0124399).
Lian discloses a plasma endpoint detection apparatus having an optical path changing part within a window.  However, Lian fails to disclose a plasma generator provided outside the chamber and on a surface of the window…a detection part provided on a side surface side of the window, and facing the surface of the optical path changing part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844